Citation Nr: 1201857	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-28 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he currently has a low back disability which, began in service.  He asserts that such disability was caused by wearing an interceptor body armor vest and carrying heavy equipment during his period of service, and that he had minor back problems a majority of the time that he served overseas.  The record reflects that the Veteran had one year, two months, and 27 days of foreign service.

During his August 2011 Board personal hearing, the Veteran testified that, during his overseas duty, he had to carry approximately 60 to 80 pounds on a given day, and had to carry a machine gun that weighed 16 pounds and extra ammunition.  He also testified that his duties included manning checkpoints, climbing in and out of the back of a truck with all of his gear, backpack vest, and helmet on, while holding his machine gun, and climbing up and down towers with his gear on.  He further testified that he began to have on and off back pain during this period of foreign service, and that he has had on and off back pain since that time.  

The Veteran also submitted a statement from his Team Leader while in Iraq dated in September 2011, which indicates that there were several occasions where the Veteran complained about his back hurting him, but that the Veteran never really had much time to go to sick call because of his duties.  The Team Leader also stated that, after returning to the United States, he had spent time with the Veteran on several occasions and that the Veteran still complained of back pains.

Also, the Veteran submitted letters from his private physician, Dr. Walters, dated in July 2010 and September 2011, which indicate that Dr. Walters had been providing care to the Veteran since May of 2008, that he had been diagnosed with lumbago, which caused intermittent symptoms, and that he had low back aching and stiffness that could be bought on by activity and prolonged sitting.  Dr. Walters noted that the Veteran had a history of being deployed overseas from March 2006 to June 2007.  She stated that she had reviewed the Veteran's VA medical records, and that, in her opinion, it was more likely than not that the Veteran's low back pain was related to his prior military service, based on the requirements of his military service such as carrying a back pack with supplies and a weapon for a total weight of around 70 pounds for long distances.  Dr. Walters further stated that being required to carry such a load was more likely than not to cause low back pain for most individuals.

However, service treatment records do not indicate complaints of or findings pertinent to a low back disorder.  The earliest indication of any medical treatment for back problems is dated in December 2009, subsequent to the Veteran's claim for service connection.

Furthermore, a police department report of physical examination for candidates, dated in September 2008, reflects that, when asked whether he had ever had or currently had back trouble or back pain, the Veteran answered "no".  On physical examination at that time, the Veteran's spine was evaluated as normal, with good mobility, good symmetry, and excellent posture.  Lumbar flexion was noted to be within normal limits, and the Veteran was noted to have had above average flexibility and lifting technique.  The Veteran was also noted to have been able to squat or bend to touch the floor with one hand 20 times repeatedly, reach overhead with both hands 20 times, lift 100 pounds from floor to waist level, lift 50 pounds 10 times from the floor to waist level, and to be capable of lifting 50 pounds on a frequent basis.  

The September 2008 police department records appear to contradict the Veteran's assertions of having a back disorder and back pain beginning in service and continuing to the present.  Furthermore, in rendering her opinion, Dr. Walters did not discuss or acknowledge review of any such records from the police department.

While the Veteran has credibly established in-service strain on his back, and a current diagnosis of lumbago, in light of the September 2008 police department records, and the fact that Dr. Walters, in her opinion letters, did not address such pertinent records, the record is still insufficient to determine whether a nexus exists between a current back disability and the Veteran's service.  Under these circumstances, the Veteran should be provided an examination and opinion addressing whether a currently diagnosed low back disability is related to service, so that all the pertinent evidence can be considered and an opinion obtained that is based on all the evidence.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any low back disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, including Dr. Walters' records, the 2010 and 2011 opinions from Dr. Walters, the police department examination records from September 2008, and the VA examination results, the examiner is requested to determine whether the Veteran has a low back disability.  If a low back disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, including the Veteran's one year, two months, and 27 days of foreign service.

In making this determination, the examiner should consider as credible the Veteran's assertions that he had to carry approximately 70 pounds during his period of service, which included wearing an interceptor body armor vest and carrying heavy equipment, and that his duties involved climbing in and out of the back of a truck and up and down towers with his gear on.  

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


